DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of device embodiment 1 as shown in fig. 1 (claims 1-11, 18, 19 readable thereon) in the reply filed on 12/28/2020 is acknowledged.  Since claim 19 depends from a withdrawn claim, claim 19 is being withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiobara et al. (US PGPub 2010/0090592; hereinafter “Shiobara”).
Re claim 1: Shiobara teaches (e.g. fig. 3) a display panel, comprising: a plurality of light-emitting devices (organic functional layers 303 emitting red, green, and blue; e.g. paragraph 59), wherein each of the plurality of the light-emitting devices (303) comprises a red light-emitting device (303 with red light emitting layer 309; e.g. paragraph 103; hereinafter “RD”), a green light-emitting device (303 with green light emitting layer 308; e.g. paragraph 102; hereinafter “GD”) and a blue light-emitting device (303 with blue light emitting layer 307; e.g. paragraph 103; hereinafter “BD”); and RD) comprises a red light-emitting layer (309), a peak wavelength of a red spectrum emitted by the red light-emitting device is λ11 and a peak wavelength of an intrinsic emission spectrum of a red light-emitting material in the red light-emitting layer is λ12; the green light-emitting device (GD) comprises a green light-emitting layer (308), a peak wavelength of a green spectrum emitted by the green light-emitting device is λ21, and a peak wavelength of an intrinsic emission spectrum of a green light-emitting material in the green light-emitting layer is λ22; and the blue light-emitting device (BD) comprises a blue light-emitting layer (307), a peak wavelength of a blue spectrum emitted by the blue light-emitting device is λ31, and a peak wavelength of an intrinsic emission spectrum of a blue light-emitting material in the blue light-emitting layer is λ32; wherein, -1 nm ≤ Δ1 = λ11- λ12 ≤ 5 nm; 2 nm ≤ Δ2 = λ21- λ22 ≤ 7 nm; and -2 nm ≤ Δ3 = λ31- λ32 ≤ 2 nm.
Claim 1 recites plural properties of the device, including emitted spectrum and intrinsic emission spectrum of each respective colors, and associated differences within each color between the emitted and the intrinsic emission spectrum; however, each of the structural limitation of the claim have been taught by Shiobara.  Since MPEP 2112.01(i) states that when the structure recited in the reference is substantially identical to that of the claims, the claimed properties are presumed present.
Re claim 2: Shiobara teaches the display panel wherein: 3 nm ≤ Δ1 + Δ2 ≤ 12 nm.  Since this claim does not further limit the claim structurally and instead proposes some property of the device, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 3: Shiobara teaches the display panel wherein Δ1 > 0, Δ2 > 0, and Δ3 ≥ 0.  Since this claim does not further limit the claim structurally and instead proposes some property of the device, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 4: Shiobara teaches the display panel wherein Δ1 ≥ Δ2 ≥ Δ3.  Since this claim does not further limit the claim structurally and instead proposes some property of the device, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 5: Shiobara teaches the display panel wherein Δ3 = 0.  Since this claim does not further limit the claim structurally and instead proposes some property of the device, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 6: Shiobara teaches the display panel wherein the each of the plurality of the light-emitting devices (303) comprises an anode (reflective electrode 301; e.g. paragraph 59) and a cathode (semitransparent electrode 304; e.g. paragraphs 59, 106), the red light-emitting layer (309), the green light-emitting layer (308) and the blue light-emitting layer (307) are disposed between the anode (301) and the cathode (304), the anode (301) is a total reflective anode, the cathode (304) is a semi-transmissive cathode, and a microcavity (microcavity; e.g. paragraph 62; hereinafter “MC”) is formed between the anode (301) and the cathode (304).
Re claim 7: Shiobara teaches the display panel wherein a microcavity (MC) of the red light-emitting device (RD) has a first cavity length D1 (MC of RD is 290 nm and made up of layers 302, 306, 309, 310, 311; e.g. paragraphs 71, 99, 103, 105; hereinafter “1L”), a microcavity (MC) of the green light-emitting device (GD) has a second cavity length D2 (MC of GD is 230 nm and made up of layers 302, 305, 308, 310, 311; e.g. paragraphs 71, 99, 102, 105; hereinafter “2L”), and a microcavity (MC) of the blue light-emitting device (BD) has a third cavity length D3 (MC of BD is 170 nm and made up of layers 302, 305, 307, 310, 311; e.g. paragraphs 71, 99, 101, 105; hereinafter “3L”), wherein at least one of following three conditions is met: D1 > λ12/2; D2 > λ22/2; and D3 > λ32/2.
Since this claim does not further limit the claim structurally and instead defines a length and proposes some property of the device, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 8: Shiobara teaches the display panel wherein D1 > λ12/2; D2 > λ22/2; and D3 ≥ λ32/2.
Since this claim does not further limit the claim structurally and instead defines a length and proposes some property of the device, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 9: Shiobara teaches the display panel wherein D1, D2 and D3 meet: 240 nm ≤ D1 ≤ 290 nm (1L is 290nm as outlined above in claim 7); 200 nm ≤ D2 ≤ 230 2L is 230nm as outlined above in claim 7); and 160 nm ≤ D3 ≤ 190 nm (3L is 170nm as outlined above in claim 7).
Re claim 10: Shiobara teaches the display panel wherein the each of the plurality of the light-emitting devices further comprises a cap layer (silicon oxynitrides protective film 211; e.g. paragraph 107), the cap layer (211) is disposed on a side of the cathode (304) of the light-emitting device facing away from the anode (301), and a refractive index of the cap layer (silicon oxynitride has n=1.75) to light having a wavelength ranging from 380 nm to 720 nm is greater than a refractive index of the cathode (aluminum semi-transparent cathode 304 has n=0.5 to n=1.5).
Re claim 11: Shiobara teaches the display panel wherein a refractive index (silicon oxynitride has n=1.75) of the cap layer (211) to light having a wavelength ranging from 600 nm to 720 nm is greater than a refractive index of the cap layer to light having a wavelength ranging from 500 nm to 580 nm, and/or a refractive index of the cap layer to light having a wavelength ranging from 400 nm to 490 nm is greater than the refractive index of the cap layer to light having a wavelength ranging from 500 nm to 580 nm.
Since this claim does not further limit the claim structurally and proposes some property of the cap layer without actually defining the material, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 18: Shiobara teaches (e.g. fig. 3) a display device, comprising a display panel (as the title states, Shiobara is to an OLED display apparatus), wherein the display panel comprises: a plurality of light-emitting devices (organic functional layers 303 emitting red, green, and blue; e.g. paragraph 59), wherein each of the plurality of the light-emitting devices (303) comprises a red light-emitting device (303 with red light emitting layer 309; e.g. paragraph 103; hereinafter “RD”), a green light-emitting device (303 with green light emitting layer 308; e.g. paragraph 102; hereinafter “GD”) and a blue light-emitting device (303 with blue light emitting layer 307; e.g. paragraph 103; hereinafter “BD”); and wherein the red light-emitting device (RD) comprises a red light-emitting layer (309), a peak wavelength of a red spectrum emitted by the red light-emitting device is λ11 and a peak wavelength of an intrinsic emission spectrum of a red light-emitting material in the red light-emitting layer is λ12; the green light-emitting device (GD) comprises a green light-emitting layer (308), a peak wavelength of a green spectrum emitted by the green light-emitting device is λ21, and a peak wavelength of an intrinsic emission spectrum of a green light-emitting material in the green light-emitting layer is λ22; and the blue light-emitting device (BD) comprises a blue light-emitting layer (307), a peak wavelength of a blue spectrum emitted by the blue light-emitting device is λ31, and a peak wavelength of an intrinsic emission spectrum of a blue light-emitting material in the blue light-emitting layer is λ32; wherein, -1 nm ≤ Δ1 = λ11- λ12 ≤ 5 nm; 2 nm ≤ Δ2 = λ21- λ22 ≤ 7 nm; and -2 nm ≤ Δ3 = λ31- λ32 ≤ 2 nm.
Claim 18 recites plural properties of the device, including emitted spectrum and intrinsic emission spectrum of each respective colors, and associated differences within each color between the emitted and the intrinsic emission spectrum; however, each of the structural limitation of the claim have been taught by Shiobara.  Since MPEP 2112.01(i) states that when the structure recited in the reference is substantially identical to that of the claims, the claimed properties are presumed present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2822